Title: To Thomas Jefferson from Ezra Stiles, 30 April 1788
From: Stiles, Ezra
To: Jefferson, Thomas


          
            
              Sir
            
            Yale College Apr. 30. 1788.
          
          Last Summer I received two Letters from you, one of Decr. 24. 1786 and another of Sept. 1786, One of them thro’ the Hands of Mr. Trumbull, which passed a long Circuit before it reached me. I immediately wrote an Acknowledgment of the Recipt of these obliging Letters and of the Books which accompanied them, as gave me very particular Pleasure. At the same Time I received a Letter from the Marquiss de Chastellux with a Copy of his American Travels which also gave me great Satisfaction. I am ashamed that any of our Countrymen should take Umbrage at some of his free and humorous Remarks upon our American customs, especially when the most of them are very judicious, and the greater Part of his Travels are most excellent. Your Letter of Sept. 1786 contained so many curious Things in natural Knowledge that I not only took the Liberty to suffer a Copy or Extract to go into the public prints, but communicated it last Octo. to the newly formed Connecticutt Society of Arts and Sciences.
          Mr. Barlow, Author of the Vission of Columbus, will present you with this. I need say nothing further to commend him to your Civilities and Benevolence, than that he is an American of an ingenious and worthy Character. I think the new Constitution will take place. Wishing you every Blessing, I have the Honor to be, Dr. Sir, Yr. most obedt very hble Servt,
          
            
              Ezra Stiles
            
          
          
            I have been enraptured with your Notes on Virginia which Colo. Humphry was so obliging as to lend me. I have read it again and again with new Delight.
          
        